                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                      Case No. 19-cv-00061-SK
                                   8                    Plaintiff,
                                                                                             ORDER REQUIRING FURTHER
                                   9             v.                                          BRIEFING AND CONTINUNG
                                                                                             HEARING
                                  10     SAN CARLOS INN,
                                  11                    Defendant.                           Regarding Docket No. 22
                                  12
Northern District of California
 United States District Court




                                  13          Defendant San Carlos Inn, L.P. (“Defendant”) moves for judgment on the pleadings on the
                                  14   grounds that (1) Plaintiff’s request for injunctive relief is moot because all alleged barriers have
                                  15   either been remedied or do not exist, and (2) Plaintiff lacks standing. Plaintiff makes several
                                  16   procedural arguments in response to Defendant’s motion and fails to address these factual issues
                                  17   in any way.
                                  18          First, Plaintiff argues that this motion was filed in violation of the stay on all proceedings
                                  19   pursuant to General Order 56. General Order 56 states in relevant part: “All other discovery and
                                  20   proceedings are STAYED unless the assigned judge orders otherwise.” Several judges in this
                                  21   District have rejected similar arguments regarding the scope of General Order 56, finding that
                                  22   “General Order 56 does not stay all proceedings in an ADA case, but instead stays only discovery
                                  23   and similar proceedings” in ADA access cases. Johnson v. Winchester Campbell Properties, LLC,
                                  24   2018 WL 6619940, at *2 (N.D. Cal. Dec. 18, 2018) (citing cases); see also Moralez v. Whole
                                  25   Foods Market, Inc., 897 F. Supp. 2d 987, 993 n. 2 (N.D. Cal. 2012) (holding that General Order
                                  26   56’s stay “plainly refers to discovery issues, and does not bar a defendant from moving to dismiss
                                  27   on res judicata grounds”); Che v. San Jose/Evergreen Cmty. College District Found., et al., No.
                                  28   17-381 BLF, Dkt. No. 34 at 2 (N.D. Cal. May 26, 2017) (“Upon further review of General Order
                                   1   56, the Court concludes that the language imposing a stay on ‘[a]ll other discovery and

                                   2   proceedings’ does not clearly encompass the filing of an answer or motion in response to a

                                   3   complaint.”). This Court agrees and finds that General Order 56 does not bar Defendant from

                                   4   challenging Plaintiff’s standing or subject matter jurisdiction. Federal courts are under a duty to

                                   5   raise and decide issues of subject matter jurisdiction sua sponte at any time it appears subject

                                   6   matter jurisdiction may be lacking. Fed. R. Civ. P. 12; Augustine v. United States, 704 F.2d 1074,

                                   7   1077 (9th Cir. 1983). If the Court determines that subject matter jurisdiction is lacking, the Court

                                   8   must dismiss the case. Id.; Fed. R. Civ. P. 12(h)(3). Alternatively, to the extent the stay under

                                   9   General Order 56 applies to Defendant’s motion, the Court, in its discretion grants relief from the

                                  10   stay to consider this motion. See General Order 56, ¶ 9.

                                  11          Second, Plaintiff argues that the Court may not consider evidence outside of the pleadings

                                  12   without converting the motion to one for summary judgment. However, the Court may look
Northern District of California
 United States District Court




                                  13   beyond the pleadings and consider extrinsic evidence on a motion for judgment on the pleadings

                                  14   when a party challenges subject-matter jurisdiction. United States v. In re Seizure of One Blue

                                  15   Nissan Skyline Auto., & One Red Nissan Skyline, 683 F. Supp. 2d 1087, 1089 (C.D. Cal. 2010);

                                  16   Maya v. Centx Corp., 658 F.3d 1060, 1067-68 (9th Cir. 2011) (holding that in evaluating motion

                                  17   to dismiss for lack of subject matter jurisdiction on the grounds that plaintiff lacks constitutional

                                  18   standing to sue, courts may consider evidence outside the pleadings).

                                  19          Finally, Plaintiff argues that the Court should treat Defendant’s motion regarding

                                  20   “statutory standing” under the standard for failure to state a claim. (Dkt. No. 24 at 3.) However,

                                  21   the Ninth Circuit has made clear that while “lack of statutory standing requires dismissal for

                                  22   failure to state a claim, lack of Article III standing requires dismissal for lack of subject matter

                                  23   jurisdiction under Federal Rule of Civil Procedure 12(b)(1).” Maya v. Centex Corp., 658 F.3d

                                  24   1060, 1067 (9th Cir. 2011) (emphasis in original). Here, Defendant is challenging Plaintiff’s

                                  25   constitutional standing under Article III and Plaintiff has an obligation to demonstrate that he does

                                  26   have standing.

                                  27          Because injunctive relief is the only available remedy under Title III, a plaintiff claiming

                                  28   discrimination under Title III “must not only demonstrate the familiar requirements for standing –
                                                                                          2
                                   1   injury-in-fact, traceability, redressability – but also a sufficient likelihood that he [or she] will be

                                   2   wronged again in a similar way.” Ervine v. Desert View Reg’l Med. Ctr. Holdings, LLC, 753 F.3d

                                   3   862, 867 (9th Cir. 2014) (internal quotation and citation omitted). A plaintiff can show likelihood

                                   4   of future injury by demonstrating an intent to return to a noncompliant accommodation or that he

                                   5   was deterred from visiting a noncompliant accommodation because he encountered barriers

                                   6   related to his disability there. Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 948-50 (9th

                                   7   Cir. 2011). “In determining whether a plaintiff’s likelihood of return is sufficient to confer

                                   8   standing, courts have examined factors including: (1) the proximity of the business to the

                                   9   plaintiff’s residence, (2) the plaintiff’s past patronage of the business, (3) the definitiveness of the

                                  10   plaintiff’s plans to return, and (4) the plaintiff’s frequency of travel near the defendant.” Crandall

                                  11   v. Starbucks Corp., 249 F. Supp. 3d 1087, 1106 (N.D. Cal. 2017) (citation omitted).

                                  12           Before dismissing this case based on lack of jurisdiction, the Court will provide Plaintiff
Northern District of California
 United States District Court




                                  13   with an opportunity to address Defendant’s arguments on the merits regarding whether any

                                  14   barriers to access remain and whether Plaintiff has standing. The Court notes that Plaintiff should

                                  15   have some knowledge regarding the status of the barriers based on the joint inspection conducted

                                  16   on July 10, 2019. Plaintiff vaguely argues that he has not had an opportunity to conduct a site

                                  17   inspection “to assess the claimed new changes.” (Dkt. No. 24 at 5.) However, Defendant does not

                                  18   argue that it made changes after the site inspection on July 10, 2019. Nevertheless, if Plaintiff

                                  19   contends the parking lot was not compliant with the ADA on July 10, 2019, Plaintiff may inspect

                                  20   the parking lot again. Additionally, if Plaintiff elects to submit a declaration to demonstrate

                                  21   standing, the Court will permit Defendant to depose Plaintiff for a maximum of two hours on the

                                  22   statements in his declaration.

                                  23           Plaintiff shall submit a supplemental opposition to address the merits of Defendant’s

                                  24   motion by no later than December 12, 2019. The extended period provides time for Plaintiff to

                                  25   inspect the parking lot before submitting his supplemental opposition. If Plaintiff files a

                                  26   declaration to demonstrate his standing, he shall make himself available to be deposed by no later

                                  27   ///

                                  28   ///
                                                                                           3
                                   1   than January 6, 2020. Defendants may submit a supplemental reply by no later than January 13,

                                   2   2020. The Court HEREBY CONTINUES the hearing on Defendant’s motion to January 27, 2020.

                                   3          IT IS SO ORDERED.

                                   4   Dated: November 14, 2019

                                   5                                                 ______________________________________
                                                                                     SALLIE KIM
                                   6                                                 United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
